MEMORANDUM DECISION
                                                                       May 13 2015, 10:35 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Gregory F. Zoeller
Indianapolis, IN                                        Attorney General of Indiana

                                                        Katherine Modesitt Cooper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Valene Miller,                                          May 13, 2015

Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1410-CR-479
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,
                                                        The Honorable David E. Cook,
Appellee-Plaintiff.                                     Judge

                                                        Cause No. 49F07-1404-CM-20367




Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A04-1410-CR-479 | May 13, 2015             Page 1 of 6
      Statement of the Case

[1]   Valene Miller appeals her conviction for possession of marijuana, as a Class A

      misdemeanor. Miller presents one issue for our review, namely, whether the

      State presented sufficient evidence to support her conviction. We affirm.


                                 Facts and Procedural History
[2]   On April 19, 2014, the Indianapolis Metropolitan Police Department (“IMPD”)

      dispatched officers to a residence in Indianapolis (“the home”), which Miller

      shared with her boyfriend, Darnell White, regarding a domestic disturbance

      between Miller and White. Miller and White both had signed the lease for the

      home, and four other individuals lived with them but were not present when

      officers arrived. Initially, Miller agreed to leave the home, which the officers

      believed resolved the disturbance, and the officers left. Within minutes,

      however, IMPD received a dispatch to the home, again regarding a domestic

      disturbance between Miller and White.


[3]   The same officers responded to the home the second time, and, when they did,

      they found White sitting outside. White reported that Miller had destroyed

      several items of property after the officers left the first time. He stated that

      Miller was inside the home, and he gave the officers consent to enter. When

      the officers did so, Officer David Miedema saw a small bag of marijuana

      located on the floor of the home, just inside the front door. Officer Miedema

      then proceeded through the home with another officer and found Miller at the



      Court of Appeals of Indiana | Memorandum Decision 49A04-1410-CR-479 | May 13, 2015   Page 2 of 6
      home’s rear. Miller was agitated, so the officers handcuffed her for officer

      safety and removed her from the home to speak with her.


[4]   While speaking with Miller, the officers suggested to her that she be taken to the

      hospital, but Miller refused. Instead, Miller stated that she would rather go to

      jail and, at the same time, identified the bag of marijuana as belonging to her.

      Thus, Officer Miedema placed Miller under arrest, and, on April 20, the State

      charged Miller with possession of marijuana, as a Class A misdemeanor.


[5]   The trial court held Miller’s bench trial on September 23, 2014, at which White

      testified on Miller’s behalf that the marijuana actually belonged to another of

      the home’s residents, who had dropped the bag and fled when the police

      arrived. However, at the conclusion of the trial, the court convicted Miller as

      charged. The court then sentenced Miller to 365 days in the Marion County

      Jail, which it suspended. The court also ordered Miller to report to probation

      for 180 days; to complete thirty hours of community service and twelve

      substance-abuse classes; and to pay a $100 fine and court costs. This appeal

      ensued.


                                     Discussion and Decision
[6]   Miller contends that the State failed to present sufficient evidence to support her

      conviction. Our standard of review for sufficiency of the evidence claims is

      well-settled. Tobar v. State, 740 N.E.2d 109, 111 (Ind. 2000).


              In reviewing the sufficiency of the evidence, we examine only the
              probative evidence and reasonable inferences that support the

      Court of Appeals of Indiana | Memorandum Decision 49A04-1410-CR-479 | May 13, 2015   Page 3 of 6
              verdict. We do not assess witness credibility, nor do we reweigh
              the evidence to determine if it was sufficient to support a
              conviction. Under our appellate system, those roles are reserved
              for the finder of fact. Instead, we consider only the evidence
              most favorable to the trial court ruling and affirm the conviction
              unless no reasonable fact-finder could find the elements of the
              crime proven beyond a reasonable doubt.


      Pillow v. State, 986 N.E.2d 343, 344 (Ind. Ct. App. 2013) (citations and

      quotation marks omitted).


[7]   To convict Miller of possession of marijuana, as a Class A misdemeanor, the

      State was required to prove that Miller knowingly or intentionally possessed

      marijuana. Ind. Code. § 35-48-4-11(1). To prove the possession element, the

      State can show either: (1) that a defendant actually possessed contraband; or

      (2) that a defendant constructively possessed contraband. See Gray v. State, 957
N.E.2d 171, 174 (Ind. 2011).


[8]   Here, the State sought to prove that Miller constructively possessed marijuana,

      which Miller asserts that the State failed to do. A person constructively

      possesses contraband when the person has both the intent and capability to

      maintain dominion and control over the item. Id. Where the person charged

      has an exclusive possessory interest in the property where the contraband was

      found, “a trier of fact may infer that a defendant had the capability to maintain

      dominion and control over the contraband from the simple fact” of the

      defendant’s exclusive possessory interest in the premises. Id. However, more is




      Court of Appeals of Indiana | Memorandum Decision 49A04-1410-CR-479 | May 13, 2015   Page 4 of 6
      required where a defendant’s possessory interest in the premises is not

      exclusive. See id. As our supreme court stated in Gray:


              A trier of fact may likewise infer that a defendant had the intent
              to maintain dominion and control over contraband from the
              defendant’s possessory interest in the premises, even when that
              possessory interest is not exclusive. When that possessory
              interest is not exclusive, however, the State must support this
              second inference with additional circumstances pointing to the
              defendant’s knowledge of the presence and the nature of the
              item. We have previously identified some possible examples,
              including (1) a defendant’s incriminating statements; (2) a
              defendant’s attempting to leave or making furtive gestures; (3) the
              location of contraband like drugs in settings suggesting
              manufacturing; (4) the item’s proximity to the defendant; (5) the
              location of contraband within the defendant’s plain view; and (6)
              the mingling of contraband with other items the defendant owns.
957 N.E.2d at 174-75 (internal citations omitted).


[9]   Miller does not dispute that she had a nonexclusive possessory interest in the

      home but contends that the State failed to support “this second inference with

      additional circumstances.” Id. We disagree. The evidence demonstrates that

      Miller made the incriminating statement that the marijuana belonged to her.

      Further, Officer Miedema found the marijuana on the floor of the home, which

      Miller had leased, in plain view of anyone inside. Officers also located Miller

      inside of the home, while White was outside and while no one else was present

      at the home. These facts support the inference that Miller had constructive

      possession of the marijuana.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1410-CR-479 | May 13, 2015   Page 5 of 6
[10]   Despite this evidence, Miller asserts that “[h]er blurted[-]out statement does not

       amount to an incriminating statement [in] view [of] the totality of the[]

       circumstances” and that the State failed to prove any other circumstances.

       Appellant’s Br. at 5. Instead, in essence, Miller requests that we credit her

       defense that the marijuana belonged to another resident of the home. However,

       both of these arguments amount to requests for us to reweigh the evidence,

       which we will not do. Therefore, we hold that the evidence is sufficient to

       support Miller’s conviction, and we affirm the trial court.


[11]   Affirmed.


       Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1410-CR-479 | May 13, 2015   Page 6 of 6